Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 18, 1964, convicting him of attempted possession of a dangerous weapon as a felony, upon his plea of guilty, and imposing sentence as a third felony offender. Defendant’s notice of appeal has brought up for review an order of said court, entered June 29, 1964, which denied after a hearing his motion to suppress evidence. Judgment affirmed. The order has been reviewed. In our opinion, the search of the defendant’s automobile was a legal search incident to a lawful arrest (cf. People v. Morgan, 21 A D 2d 815).
Beldock, P. J., Hill and Benjamin, JJ., concur; Christ and Rabin, JJ., concur in the result only, because they feel bound by the determination of this court in People v. Morgan (21 A D 2d 815).